DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Reason for Allowance following Applicant’s response to Examiner’s Final Office Action dated January 26, 2021.

The following is an Examiner’s Amendment based on communications with Applicant Representative, Attorney John Noh, Reg. No. 72,611, dated March 31, 2021.

Claims 1-20 were pending. The Examiner's amendment below amends claims 1, 8 & 15. Claims 1-20 are now allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner's Amendment was given via communication with Applicant Representative, Attorney John Noh, Reg. No. 72,611, dated March 31, 2021.


In the Claims
Please replace claims below as follows:
1. A computer-implemented method for determining participation levels of participants in a meeting, the method comprising:
determining a characteristic of a first one of the participants;
identifying a meeting topic to be discussed during the meeting;
determining an expected participation level of the first participant based on the characteristic and the meeting topic;
determining an actual participation level of the first participant during the meeting related to the meeting topic;
determining whether the actual participation level of the first participant has met the expected participation level; and
as a result of the actual participation level of the first participant being less than the expected participation level of the first participant, reconfiguring a visual effect of the participants to emphasize a contribution from the first participant, the visual effect raising an illumination of the first participant in a video interface of the meeting. 


8. A computer program product for determining participation levels of participants in a meeting, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising:
determining a characteristic of a first one of the participants;
identifying a meeting topic to be discussed during the meeting;
determining an expected participation level of the first participant based on the characteristic and the meeting topic;
determining an actual participation level of the first participant during the meeting related to the meeting topic;
determining whether the actual participation level of the first participant has met the expected participation level; and
as a result of the actual participation level of the first participant being less than the expected participation level of the first participant, reconfiguring a visual effect of the participants to emphasize a contribution from the first participant, the visual effect raising an illumination of the first participant in a video interface of the meeting.

15. A computer system for determining participation levels of participants in a meeting, the computer system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising:

identifying a meeting topic to be discussed during the meeting;
determining an expected participation level of the first participant based on the characteristic and the meeting topic;
determining an actual participation level of the first participant during the meeting related to the meeting topic;
determining whether the actual participation level of the first participant has met the expected participation level; and
as a result of the actual participation level of the first participant being less than the expected participation level of the first participant, reconfiguring a visual effect of the participants to emphasize a contribution from the first participant, the visual effect raising an illumination of the first participant in a video interface of the meeting.

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. managing personal behavior and interactions between people) in a specific manner that sufficiently limits the abstract idea to the practical application of raising an illumination of a participant in a meeting video interface if the actual participation level of the participant is less than the expected participation level for that participant. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 8 and 15 are eligible for similar reasons as claim 1. Thus claims 1-20 are eligible. 

Reasons for Patent Eligibility under 35 U.S.C. § 103
Examiner analyzed claims 1-20 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below.  Claims 1-20 are allowed.

In regards to Claim 1 (similarly claims 8 and 15), the prior art on record does not teach or fairly suggest:
“… as a result of the actual participation level of the first participant being less than the expected participation level of the first participant, reconfiguring a visual effect of the participants to emphasize a contribution from the first participant, the visual effect raising an illumination of the first participant in a video interface of the meeting”

Examiner finds Ma (US 20190116338 A1) discloses methods and systems for management of continuous group presence using video conferencing (see par. 0001). Specifically, Ma discloses triggering conditions and associated thresholds. For example, a threshold for brightness or other monitored condition may be established so that lights turning on in a hallway adjacent to the location of a videoconferencing endpoint would not satisfy trigger threshold, while lights turning on in the room of the videoconferencing endpoint would satisfy trigger threshold (see par. 0031). Additionally, Ma discloses context specific trigger conditions that cause additional actions to alert conference participants, such as, increase the volume at a location, highlighting a display or sending an audible alert (see par. 0035). 
	Takahashi (US 20150084518 A1) discloses a lighting control system (see par. 0002). Specifically, Takahashi discloses a control pattern is executed when the activity amount in the room is small and the persons are talking in a slightly loud voice, a situation may be considered that the persons have discussion sitting in chairs. Thus, the lighting control system controls the light color to be the warm lamp color and the brightness to be raised slightly so as to relax the person and to encourage conversation (see par. 0054).
However, Examiner finds both Ma and Takashi fail to teach the specific case of raising an illumination of a participant in a meeting video interface if the actual participation level of the participant is less than the expected participation level for that participant. 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Nierhaus et al. (US 20050018828 A1) - Embodiments provide a system, method, apparatus, means, and computer program code for identifying a speaker participating in a conference. During the conference or collaboration event, users may participate in the conference via user or client devices (e.g., computers) that are connected to or in communication with a server or collaboration system. A person participating in and/or moderating a conference may want to know which of the other participants is speaking at any give time, both for those participants that 

Negi et al. (US 9843768 B1) - Embodiments of a system and method for indicating audience engagement are generally described herein. A method may include sending speech from a speaker to be played for a plurality of members of an audience, receiving audience reaction information, for the plurality of members of the audience, from a plurality of sensors, the audience reaction information captured by the plurality of sensors while the speech is playing for the plurality of members of the audience, processing the audience reaction information to aggregate the audience reaction information, determining, using the processed information, an engagement factor, and sending an aggregated engagement level indicator to a speaker device, the aggregated engagement level indicator based on the engagement factor and indicating overall engagement of the audience to the speech. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRYSTOL STEWART/Primary Examiner, Art Unit 3624